 

SEPARATION AND RELEASE AGREEMENT

 

This Agreement (this “Agreement”) is made as of September 26, 2019, by and
between DIGIPATH, INC., a Nevada corporation (the “Company”), and TODD DENKIN
(“Denkin”).

 

RECITALS

 

WHEREAS, Denkin and the Company are parties to an Amended and Restated
Employment Agreement dated as of June 21, 2016, as amended by an Amendment to
Employment Agreement dated December 22, 2017 (as so amended, the “Employment
Agreement”), pursuant to which Denkin is employed as the Company’s President and
Chief Executive Officer; and

 

WHEREAS, the Company and Denkin have agreed to a termination of the Employment
Agreement and their relationship on the terms set forth herein.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1. Termination of Employment Relationship; Resignation as Officer and Director.
Effective as of September 26, 2019 (the “Effective Date”), without any further
action of the parties hereto, Denkin shall cease to be a director, officer
and/or employee of the Company and each of its subsidiaries.

 

2. Payments and Consulting Services.

 

(a) The Company shall pay Denkin a lump sum severance payment in the amount of
$20,000 concurrently with the execution of this Agreement (the “Severance
Payment”). In addition, for the three-month period beginning on the date hereof
(the “Consulting Period”), Denkin shall consult with the Company during regular
business hours to assist the Company in the transition of its next Chief
Executive Officer, and in consideration therefor shall be paid consulting fees
in the amount of $6,000 per month, payable in periodic installments in
accordance with the Company’s regular practices.

 

(b) The Company shall cause to be transferred to Denkin, at no additional cost
to him, the https://thenationalmarijuananews.com/ domain name and related URLs,
and content therein. Denkin shall also have the right to use and retain copies
of the “The Marijuana Industry” Lecture Materials prepared by the Company and
Medicus Research (the “Medicus Materials”), including, without limitation,
unlimited rights to use the Medicus Materials in any media (television, film,
internet, pay-per-view, digital and other media now known or learned), and the
ability to assign or license the Medicus Materials to others. The Company shall
execute all instruments of transfer reasonably requested by Denkin to carry out
the provisions of this Section 2(b).

 

(c) All references herein to compensation to be paid to Denkin are to the gross
amounts thereof which are due hereunder. The Company shall have the right to
deduct therefrom all taxes which may be required to be deducted or withheld by
applicable law.

 



 1 

 

 

3. Release.

 

(a) In exchange for the consideration provided for by Section 2 hereof, Denkin
for himself and for his heirs, executors, administrators and assigns
(hereinafter referred to collectively as “Releasors”), forever releases and
discharges the Company, Digipath Labs, Inc., GroSciences, Inc. and all other now
or hereafter existing subsidiaries, parent companies, divisions, affiliates or
related business entities, successors and assigns of the Company, and any of
their past or present shareholders, directors, officers, attorneys, agents,
trustees, administrators, employees or assigns (whether acting as agents for the
Company or in their individual capacities) (hereinafter referred to collectively
as “Releasees”), from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever, whether known or unknown, which Releasors
ever had, now have or may have against Releasees by reason of any actual or
alleged act, omission, transaction, practice, conduct, occurrence or other
matter up to and including the date hereof.

 

(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release Releasees from any and all claims, whether known or unknown
(but excluding any claims or rights that Denkin may have as a stockholder of the
Company or under COBRA), which Releasors ever had, now have and may have against
Releasees, including but not limited to any claims, whether or not asserted,
arising out of Denkin’s employment with Releasees and/or his termination from
such employment, including but not limited to: (i) any claim under the Civil
Rights Act of 1964, as amended; (ii) any other claim of discrimination or
retaliation in employment (whether based on federal, state or local law,
statutory or decisional); (iii) any claim arising out of the terms and
conditions of Denkin’s employment with the Company, his termination from such
employment, and/or any of the events relating directly or indirectly to or
surrounding such termination; (iv) any claim of discrimination or breach of
fiduciary duty under the Employee Retirement Income Security Act of 1974, as
amended (except claims for accrued vested benefits under any employee benefit
plan of the Company in accordance with the terms of such plan and applicable
law); (v) any claim arising under the Federal Age Discrimination in Employment
Act of 1997, as amended, and the applicable rules and regulations thereunder;
and (vi) any claim for attorney’s fees, costs, disbursements and/or the like.

 

4. Covenant not to Sue. Denkin covenants, except to the extent prohibited by
law, not to commence, maintain, prosecute or participate in any action, charge,
complaint or proceeding of any kind (on their own behalf and/or on behalf of any
other person or entity and/or on behalf of or as a member of any alleged class
of persons) in any court, or before any administrative or investigative body or
agency (whether public, quasi-public or private), except if otherwise required
by law, against Releasees with respect to any act, omission, transaction or
occurrence up to and including the date on which this Agreement is executed.

 



 2 

 

 

5. Non-Disparagement. Denkin agrees that he will not at any time, orally or in
writing, willfully denigrate, disparage, ridicule or criticize, or willfully
make any derogatory, disparaging or damaging statements (or induce or encourage
others to engage in any such act) regarding the Company or any of its
subsidiaries, divisions, affiliates or related business entities, successors and
assigns or any of their past or present directors, officers, attorneys, agents,
trustees, administrators, employees, consultants or any other representatives of
the Company, or any of their products or services, including by way of news
interviews or the expression of personal views, opinions or judgments to the
media. Disparaging remarks include, without limitation, comments or statements
that impugn the character, honesty, integrity, morality or business acumen or
abilities of the individual or entity being disparaged.

 

6. Continuing Obligations, including Confidentiality; Return of Company
Property, and Non-Solicitation. Following the date hereof, Denkin shall continue
to be bound by the provisions of Section 8 of the Employment Agreement in
accordance with the terms thereof.

 

7. Cooperation. Denkin agrees to cooperate with the Company and its counsel in
any action, proceeding or litigation relating to any matter in which Denkin was
involved or of which Denkin has knowledge as a result of or in connection with
his service to the Company.

 

8. Acknowledgment. Denkin acknowledges that he: (i) has carefully read this
Agreement in its entirety; (ii) has had an opportunity to consider fully the
terms of this Agreement; (iii) fully understands the significance of all the
terms and conditions of this Agreement; (v) has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (v) is signing this Agreement voluntarily
and of his own free will and assents to all the terms and conditions contained
herein.

 

9. Specific Performance. In view of the irreparable harm and damage which would
be incurred by the Company in the event of any violation by Denkin of any of the
provisions of Sections 4 through 7 hereof, Denkin hereby consents and agrees
that in any such event, in addition to any other rights the Company may have,
and without prejudice to any other remedies which may be available at law or in
equity, the Company shall be entitled to an injunction or similar equitable
relief to be issued by any court of competent jurisdiction restraining Denkin
from committing or continuing any such violation, without the necessity of
proving damage, or posting any bond or other security.

 

10. Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada without reference to its choice of law rules.

 

11. Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

12. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the party
to be charged.

 

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

14. Severability. The holding of any provision of this Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  DIGIPATH, INC.       By /s/ Todd Peterson   Name: Todd Peterson   Title: Chief
Financial Officer         /s/ Todd Denkin   Todd Denkin

 



 4 

 

